Citation Nr: 0717469	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-38 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis and/or osteoarthritis.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The veteran retired in September 1983, after approximately 20 
years of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
rheumatoid/osteoarthritis, and established service connection 
for diabetes mellitus with an initial rating of 20 percent, 
effective May 8, 2001.  The veteran appealed, contending he 
was entitled to service connection for 
rheumatoid/osteoarthritis, as well as a higher initial rating 
for his service-connected diabetes mellitus.  He did not 
disagree with the effective date assigned for the 
establishment of service connection for his diabetes.

As an additional matter, the Board observes that in an April 
2007 statement, the veteran's accredited representative 
asserted that the symptoms associated with the service-
connected diabetes and hypertension disabilities support the 
assignment of evaluations greater than those currently 
established.  Since the evaluation of the veteran's service-
connected hypertension is not currently on appeal, the Board 
finds that this assertion constitutes an increased rating 
claim for that disability.  Therefore, this claim is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence 
reflects the veteran does not currently have rheumatoid 
arthritis.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's osteoarthritis is 
causally related to his active service.

4.  The veteran's service-connected diabetes mellitus 
requires oral hypoglycemic agent and restricted diet.

5.  Although the veteran has restriction of activities, the 
record reflects that this is due to disabilities other than 
his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for rheumatoid 
arthritis nor osteoarthritis.  38 USCA §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 CFR §§ 3.159, 3.303 
(2006).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected diabetes mellitus are not met.  
38 USCA §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 CFR §§ 3.159, 4.1, 4.2, 4.10, 4.119, Diagnostic Code 7913 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
October 2001, which is clearly prior to the December 2002 
rating decision that is the subject of this appeal.  He was 
also sent additional notification by letters dated in 
November 2004, March 2006 and May 2006.

Taken together, the aforementioned notification letters noted 
the issues currently on appeal, informed the veteran of what 
was necessary to substantiate his claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the March and May 2006 letters 
contained the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has been satisfied in this 
case.  All available service and post-service medical records 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claims.  Nothing 
in the record indicates the veteran has identified the 
existence of any relevant evidence that is not of record.  As 
part of his October 2004 Substantive Appeal, he indicated 
that he did not want a Board hearing in conjunction with this 
appeal.  Moreover, he was accorded VA medical examinations in 
this case in August 2002, September 2002, March 2004, June 
2005 and November 2005.  Consequently, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Service Connection

Legal Criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu, 2 Vet. App. 492, 494 (1992).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for rheumatoid arthritis and/or 
osteoarthritis.

The veteran essentially contends that he developed 
rheumatoid/osteoarthritis due to combat duty, jumping off 
armor trucks, and multiple falls while in the service and 
sports.  In addition, in an April 2007 statement he veteran's 
representative cited to 38 U.S.C.A. § 1154(b), which provides 
that in the case of any veteran who engaged in combat with 
the enemy in active military service which during a period of 
war, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  Thus, it 
appears the representative is contending these provisions are 
applicable to the veteran's current case.  However, for the 
reasons detailed below, the Board finds that these statutory 
provisions do not affect the outcome of the instant case.

With respect to the claimed rheumatoid arthritis, the Board 
acknowledges that veteran was treated for complaints of joint 
pain, particularly the knees, on multiple occasions while on 
active duty.  Further, serology testing in November 1983 was 
positive for rheumatoid factor, and an August 2002 VA 
examination noted that the veteran's questionable mildly 
positive rheumatoid factor might suggest that he had a small 
rheumatoid component to his skeletal complaints.  However, 
neither this examination nor the subsequent VA examinations 
actually diagnosed rheumatoid arthritis.  More importantly, 
the November 2005 VA joints examination concluded after 
evaluation of the veteran and review of his claims folder 
that he did not have rheumatoid arthritis/inflammatory 
arthritis.  The examiner also stated that 5 percent of the 
normal population could have positive rheumatoid factor that 
was usually in a lower titer, but that by history and 
examination the veteran did not have rheumatoid arthritis.

In view of the foregoing, the Board concludes that the 
preponderance of the competent medical evidence is against a 
finding that the veteran currently has rheumatoid arthritis.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The Board acknowledges that the veteran has been diagnosed 
with osteoarthritis.  However, despite his in-service 
complaints, the competent medical evidence does not reflect 
he was diagnosed with osteoarthritis either during service or 
within the first post-service year.  Moreover, the August 
2002 VA examiner noted that he had reviewed the veteran's 
service medical records, but found that there were no 
clinical or historical findings that would suggest that if 
the veteran did have degenerative arthritis present, that it 
would be related to a significant specific injury while 
serving in the Armed Forces.  In short, there is competent 
medical evidence against his current osteoarthritis being 
related to active service.  No competent medical opinion is 
otherwise of record which specifically relates the current 
disability to active service.  Therefore, the Board must find 
that the preponderance of the evidence is against the 
veteran's claim of service connection for osteoarthritis.

The Board notes, as detailed above, it did not deny the 
veteran's claim on the basis of what he contended occurred 
during active service.  In fact, the Board acknowledged that 
he was treated for complaints of joint pain while on active 
duty.  Nevertheless, the preponderance of the competent 
medical evidence is against a finding that he currently has 
rheumatoid arthritis, and that his osteoarthritis is due to 
active service.  As such, the provisions of 38 U.S.C.A. 
§ 1154(b), even if applicable, would make no difference to 
the ultimate outcome of this case.




II.  Increased Rating

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 
percent rating is warranted for diabetes mellitus requiring 
insulin and restricted diet, or: oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted where 
there is a requirement for insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
where there is a requirement for insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted 
where there is a requirement for more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
diabetes mellitus.

The Board notes that the medical evidence reflects the 
veteran's service-connected diabetes mellitus is treated by 
oral hypoglycemic agent and restricted diet.  For example, a 
September 2002 VA medical examination noted that he was on 
oral hyperglycemic, and that his diabetes was non-insulin 
dependent.  In addition, this examination also noted that he 
was on diabetic diet of 2000 calories.  This symptomatology 
is consistent with the criteria for the current 20 percent 
rating under Diagnostic Code 7913.

The Board is cognizant that the veteran maintains his 
diabetes has also resulted in regulation of activities.  For 
example, in a September 2001 statement, he reported that he 
could no longer perform any type of activity that requires 
good and reliable balance, such as climbing, working in high 
places, or working around heavy machinery; he could no longer 
pass a medical exam to fly due to diabetes; and that his body 
had difficulties with healing of wounds or cuts.  However, as 
noted above, the Board has already determined that the 
veteran's contentions do not constitute competent medical 
evidence.  Moreover, the September 2002 VA medical 
examination indicated the veteran had restrictions of 
activity due to depression and sleep disturbance.  It is 
noted that the veteran is also service connected for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling which contemplates symptomatology such as depressed 
mood and chronic sleep impairment.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  As such, the competent medical 
evidence reflects his regulation of activities is due to 
disability(ies) other than his service-connected diabetes 
mellitus.  Therefore, it is not for consideration in 
determining whether he is entitled to a rating in excess of 
20 percent under Diagnostic Code 7913.

The Board also acknowledges that the veteran was hospitalized 
in February 2000, at which time he was noted as having 
hyperosmolar/mild ketoacidosis, and was diagnosed with new 
onset diabetes.  However, there is no evidence of any 
subsequent hospitalizations due to the service-connected 
diabetes.  Thus, his diabetes is not manifested by 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year.  Further, the record does not 
reflect his diabetes requires twice a month visits to a 
diabetic care provider.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent under Diagnostic Code 7913.  
In making this determination, the Board considered the 
applicability of "staged" ratings pursuant to Fenderson, 
supra.  However, a thorough review of the competent medical 
evidence did not disclose any distinctive period(s) where the 
severity of the veteran's diabetes warranted a rating in 
excess of the 20 percent rating currently in effect. 


III.  Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
appellate claims, and that they must be denied.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for rheumatoid arthritis 
and/or osteoarthritis is denied.

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.



____________________________________________
J. A. Markey
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


